Citation Nr: 1027973	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-30 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to exposure to herbicides.

4.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, to include as 
secondary to hypertension or exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to October 
1970.  Service personnel records reflect that he received the 
Combat Infantry Badge, the Purple Heart Medal, and the Bronze 
Star Medal.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C. § 1116, the Department of Veterans Affairs (VA) will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on the date that a final rule is published in the Federal 
Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all claims 
for service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As this appeal contains two claims that may be affected by 
these new presumptions, the Board must stay action on these 
matters in accordance with the Secretary's stay.  Specifically, 
the issues of entitlement to service connection for heart disease 
and hypertension as secondary to herbicide exposure are subject 
to the stay and will not be decided at this time.  Once the 
planned final regulations are published, the adjudication of any 
case or claim that has been stayed will be resumed.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested in 
service or within one year of discharge; bilateral hearing loss 
disability is unrelated to service.

2.  Tinnitus was not manifested in service or within one year of 
discharge; the Veteran currently denied symptoms of tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated during service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated during service and 
may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in November 2007, prior to initial adjudication of 
the Veteran's claim, discussed the evidence necessary to support 
a claim for service connection.  The Veteran was asked to submit 
or identify evidence showing that his claimed bilateral hearing 
loss and tinnitus had existed since service.  The evidence of 
record was listed and the Veteran was told how VA would assist 
him in obtaining additional relevant evidence.  This letter also 
discussed the manner in which VA determines disability ratings 
and effective dates.

Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, the record reflects 
that he was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, a VA audiological 
examination has been conducted.  The Board finds that the 
examination was adequate, in that it was conducted by a neutral, 
skilled provider who reviewed the claims file and offered a 
rationale for his conclusions.  

The Veteran has not otherwise identified any additional evidence 
or information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  The Board notes that in 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court 
held that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability.  
Here, the audiologist elicited information concerning the 
functional effects of the Veteran's hearing loss, noting that he 
had problems hearing in crowds and groups and that onset had been 
gradual and progressive.  In essence, the record adequately 
addresses the overall picture of the functional effects presented 
by the Veteran's hearing loss over the course of the appeal.  
Therefore, the Board finds that no prejudice results to the 
Veteran in that the functional effects of his hearing loss 
disability are adequately addressed by the record.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed to have been incurred or 
aggravated if it is manifested to a compensable degree within a 
year of the Veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

At the outset, the Board notes the record establishes the 
Veteran's participation in combat.  Thus, the Board finds that 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) apply.  In 
this regard, the Board accepts that the Veteran was subjected to 
acoustic trauma during service.

Service treatment records reflect that audiometric testing was 
conducted at enlistment and discharge.  During the enlistment 
examination in October 1968, puretone thresholds were as follows:





HERTZ




1000
2000
3000
4000

Right

-5
-5
not 
tested
5

Left

-5
5
not 
tested
15


During his discharge examination, the Veteran's puretone 
thresholds were as follows:





HERTZ




1000
2000
3000
4000

Right

5
0
5
10

Left

5
10
20
20


Directly following service, the Veteran submitted a claim for 
disability benefits.  He did not identify hearing loss or 
tinnitus.  On VA examination in November 1970, the examiner 
indicated that the Veteran's ear drums were intact.  He 
specifically indicated that hearing loss was not noted.  

In his October 2007 claim, the Veteran stated that he had 
tinnitus and hearing loss due to his combat noise exposure.  He 
did not identify treatment.  

A VA audiological examination was conducted in January 2008.  The 
Veteran's history was reviewed.  He was asked if he experienced 
ringing in his ears and answered "no."  He denied use of 
ototoxic medications and denied recreational or occupational 
noise exposure.  He stated that he had difficulty hearing in 
crowds and groups and noted that his hearing loss had been 
gradual and progressive, and present for many years.  The 
following puretone thresholds were reported:





HERTZ




1000
2000
3000
4000
Average
Right

10
10
55
65
34
Left

10
10
50
60
33

Speech discrimination testing revealed scores of 96 percent 
bilaterally.  The examiner noted that at enlistment the Veteran 
had normal puretone thresholds bilaterally.  He also noted normal 
puretone thresholds at discharge, with no significant threshold 
changes.  He indicated that, based on the record, the Veteran 
entered and exited service with basically unchanged hearing.  He 
concluded that it was not likely that the Veteran's hearing loss 
was related to service.  Finally, he again noted that the Veteran 
had denied tinnitus.

Having carefully reviewed the evidence pertaining to this claim, 
the Board finds that service connection for bilateral hearing 
loss disability and tinnitus is not warranted.  In this regard, 
the Board observes that although the Veteran has stated that he 
had suffered from hearing loss since service.  While the Veteran 
is competent to report on symptoms and when they occurred, the 
Board notes that the November 1970 VA examination report 
specifically indicated no hearing loss.  Such an objective 
finding is counter to the Veteran's current report that he had 
hearing loss during service and in the years directly thereafter.  
Moreover, the Veteran has identified no treatment or diagnosis of 
hearing loss in the years following service, until his 2007 claim 
and 2008 VA examination.  The record does not otherwise contain 
any credible evidence demonstrating hearing loss in the years 
immediately following service.  Thus, the Board finds that there 
is no credible evidence suggesting the onset of hearing loss 
during service or demonstrating a continuity of symptomatology 
since service.

Moreover, the January 2008 VA examiner reviewed the record, to 
include the enlistment and discharge physical examinations, and 
concluded that the Veteran had essentially normal hearing at 
discharge, and that there had been no significant threshold 
changes.  He opined that it was not likely that the Veteran's 
hearing loss was related to service.  

In summary, the most credible evidence points to a remote, post-
service onset of the Veteran's hearing loss disability, and that 
the post-service diagnosis of hearing loss disability is not 
related to service.  

The Board has also determined that service-connection for 
tinnitus is not warranted.  The grant of service connection 
requires competent evidence to establish a diagnosis of the 
claimed disability.  At the January 2008 examination, the Veteran 
denied ringing in his ears.  The Board notes that he has not 
otherwise identified or produced any evidence, medical or 
otherwise, that would tend to show a current diagnosis of 
tinnitus.  Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability.  In the absence of proof of a present 
disability due to disease or injury, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Similarly, 
the Federal Circuit has noted that in order for a veteran to 
qualify for entitlement to compensation under those statutes, the 
veteran must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line of 
duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  
In the absence of a diagnosis of tinnitus, service-connection 
must be denied.

Therefore, the Board further finds that the preponderance of the 
evidence is against the Veteran's claims.  Consequently, the 
doctrine of reasonable doubt is not applicable in the instant 
appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. §  3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


